      Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 1 of 32




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                            BROWNSVILLE DIVISION

LUCINNE VENEGAS, Individually and     §
On behalf of the Estate of CARLOS     §
JAVIER VENEGAS and on behalf of her   §
Minor Children, D.V., G.V., and M.V   §
      Plaintiffs                      §     CIVIL ACTION NO. - - - - - -
                                      §
v.                                    §
                                      §
SPACE EXPLORATION                     §
TECHNOLOGIES CORPORATION              §
And DOGLEG PARK, LLC                  §
     Defendants                       §




                                   EXHIBIT A



     DEFENDANTS SPACE EXPLORATION TECHNOLOGIES CORPORATION AND
                DOGLEG PARK, LLC'S NOTICE OF REMOVAL
           Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 2 of 32




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                 BROWNSVILLE DIVISION

LUCINNE VENEGAS, Individually, on                   §
Behalf of the Estate of Carlos Javier Venegas       §
and on Behalf of Her Minor Children, D.V., G.V.,    §
and M.V.,                                           §
       Plaintiffs                                   §
                                                    §
vs.                                                 §     CIVIL ACTION NO. _ _ __
                                                    §     JURY DEMAND
SPACE EXPLORATION TECHNOLOGIES                      §
CORPORATION and DOGLEG PARK, LLC,                   §
     Defendants                                     §



                               INDEX OF MATTERS FILED

      I.       State Court Document

               A. All executed process in the case
               B. Plaintiffs Original Petition filed 3/15/21
               C. Defendants Space Exploration Technologies and Dogleg Park, LLC's Original
                  Answer and Affirmative Defenses filed on 4/9/2021
               D. Docket Sheet

   II.        Federal Court Documents

              A. Notice of Removal

              B. List of Counsel of Record

              C. Index of Matters Filed
      Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 3 of 32


                                                                                FILED - 3/23/20211:32 PM
                                                                                2021-DCL-01562 I 51739770
                                                                                LAURA PEREZ-REYES
                                                                                Cameron County District Clerk
                                                                                By Claudia Palacios Deputy Clerk
                                  CAUSE NO. 2021-PCL-01562-H

LUCINNE VENEGAS, INDIVllDUALLY , ON                 §
BEHALF OF THE ESTATE OF CARLOS JAVIER               §
VENEGAS AND ON BEHALF OF HER MINOR                  §
CHILDREN, D.V., G.V., AND M.V.                      §                       IN THE 444th District Court
PLAINTIFF
                                                    §
                                                                             CAMERON COUNTY, TX
                                                    §
vs.                                                 §
SPACE EXPLORATION TECHNOLOGIES                      §
CORPORATION, ET AL                                  §
DEFENDANT                                           §

                                        RETURN OF SERVICE

ON Monday, March 22, 2021 AT 8:25 AM
CITATION, PLAINTIFF'S ORIGINAL PETITION for service on DOGLEG PARK, LLC C/O REGISTERED
AGENT CORPORATION SERVICE COMPANY DBA CSC-LAWYERS INCORPORATION SERVICE
COMPANY came to hand.

ON Monday, March 22, 2021 AT 2:55 PM, I, Adriana Nicole Adam, PERSONALLY
DELIVERED THE ABOVE-NAMED DOCUMENTS TO: DOGLEG PARK, LLC C/O REGISTERED AGENT
CORPORATION SERVICE COMPANY DBA CSC-LAWYERS INCORPORATION SERVICE COMPANY, by
delivering to John Spidel, 211 E 7TH ST STE 620, AUSTIN, TRAVIS COUNTY, TX 78701.

My name is Adriana Nicole Adam. My address is 2200 S Pleasant Valley Rd., Apt. 924, Austin, TX
78741. I am a private process server certified by the Texas Judicial Branch Certification Commission
(PSC 17714, expires 10/31/2021). My e-mail address is info@easy-serve.com. My date of birth is
3/30/1992. I am in all ways competent to make this statement, and this statement is based on
personal knowledge. I am not a party to this case and have no interest in its outcome. I declare
under penalty of perjury that the foregoing is true and correct.

Executed in TRAVIS COUNTY, TX on Monday, March 22, 2021.

/SI   Adriana Nicole Adam




#13872 Venegas

Doc ID: 280938_1
                    Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 4 of 32



                                                            CITATION - PERSONAL SERVICE - TRCP 99

                                                                        THE STATE OF TEXAS

                                                                              2021-DCL-01562-H

  Lucinne Venegas                                                                                §         IN THE 444TH DISTRICT COURT
  vs                                                                                             §         OF
  Space Exploration Technologies Corporation                                                     §         CAMERON COUNTY, TEXAS

TO             Dogleg Park, LLC
               Registered Agent Corporation Service Company
               dba CSC-Lawyers Incorporation Service Company
               211 East 7th Street Suite 620
               Austin TX 78701-3218

NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney do not file
a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration
of twenty days after you were served this citation and petition, a default judgment may be taken against you. In
addition to filing a written answer with the clerk, you may be required to make initial disclosures to the other
parties of this suit. These disclosures generally must be made no later than 30 days after you file your answer
with the clerk. Find out more at TexaslawHelp.org." TRCP. 99

You are hereby commanded to appear by filing a written answer to Plaintiffs Original Petition at or before 10:00 o'clock
A.M. on the Monday next after the expiration of 20 days after the date of service of this citation before the Honorable
444th District Court of Cameron County, at the Courthouse in said County in Brownsville, Texas. Said Plaintiffs Original
Petition was filed in said court on March 15, 2021, in the above entitled cause.

2021-DCL-01562-H                                                                                     Lucinne Venegas,Lucinne Venegas on Behalf of the Estate
                                                                                                     of Carlos Javier Venegas,,Lucinne Venegas on Behalf of
                                                                                                     Her Minor Children, on behalf of D.V., G.V., and M.V.
                                                                                                     VS.
                                                                                                     Space Exploration Technologies Corporation.Dogleg Park,
                                                                                                     LLC

The nature of Petitioner's demand is fully shown by a true and correct copy of Plaintiffs Original Petition accompanying
this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of law, and the mandates thereof,
and make due return as the law directs.

Issued and given under my hand and seal of said Court at Brownsville, Texas, on this the 19th day of March, 2021.
                                                             \\\\\IUllllftri

                             ,,,,,,,~~\CT
                                                                                   111
ATTORNEY:
                                       S' ............. Co,..._~              '"rl'              Laura Perez-Reyes
ANTHONY G BUZBEE         ~                          t:J' , .,. . .          "'· -. . _
                                                                              ~~?:               District Clerk of Cameron County
24001820             ~ /                                                      \.~~               974 E Harrison St.
713-223-5393        :::             i
                                                     f
                                                                                \
                                                                                         *
                                                                                         -::::
                                                                                         i E
                                                                                                 Brownsville Texas 78520
JP MORGAN CHASE Tow¥
600 TRAVIS STE 7300
HOUSTON TX 77002
                    ~,....... ~
                     ,....t.. f '
                     ~~-y:;~~-._,,
                          ,,. ~ "•,,
                           '$-'"..O •••
                                                                              i
                                                                                J ...E:
                                                                                ..
                                                                                   r- l.S"
                                                                             ;""~-..;:
                                                                       .....* ...l__""t.~
                                                                     .. .NT..::'
                             -',.,.o:, roiV . . . ,,.$, ... ~ ......~ -\~ ~
                                                                                                 By\i:Mfil
                                                    ;,,,,,,,11 couN"f' \,,,,,. .                 Viviana Fuentes, Deputy Clerk
                                                                111111111 \\\\ \
       Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 5 of 32


                                                                              FILED - 3/15/2021 2:40 PM
                                                                              2021-DCL-01562151475251
                                                                              LAURA PEREZ-REYES
                                                                              Cameron County District Clerk
                                                                              By Viviana Fuentes Deputy Clerk
                                             2021-DCL-01562
                                   CAUSE NO: - - - - - -

 LUCINNE VENEGAS, Individually, on                §                   IN THE DISTRICT COURT
 Behalf of the Estate of Carlos Javier            §
 Venegas and on Behalf of Her Minor                                      Cameron County - 444th District Cc
                                                  §
 Children, D.V., G.V., and M.V.,                  §
                                                  §                - - - JUDICIAL DISTRICT
         Plaintiff,                               §
                                                  §
 vs.                                              §
                                                  §
 SPACE EXPLORATION
                                                  §               CAMERON COUNTY, TEXAS
 TECHNOLOGIES CORPORATION and
                                                  §
 DOGLEG PARK, LLC,
                                                  §
                                                  §                 JURY TRIAL DEMANDED
         Defendants.                              §
                            PLAINTIFF'S ORIGINAL PETITION

         Plaintiff LUCINNE VENEGAS, Individually, on Behalf of the Estate of Carlos Javier

Venegas, and on Behalf of Her Minor Children, D.V., G.V., and M.V., files this Original Petition

against Defendants      SPACE EXPLORATION TECHNOLOGIES                     CORPORATION and

DOGLEG PARK, LLC (collectively "Defendants"), and in support of her causes of action,

respectfully show this Honorable Court the following:

                                        I.
                                  SUMMARY OF THE CASE

         This case is about holding SpaceX responsible for the gruesome death of Mrs. Venegas's

husband, Mr. Venegas. In June 2020, SpaceX failed to maintain safe access points to its SpaceX

facility, resulting in the Venegas family crashing into a delivery truck stalled at the entrance to

SpaceX in the dark of night because it could not reasonably access SpaceX's narrow entrance to

its facilities.
    Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 6 of 32




                                              II.
                                            PARTIES

         Plaintiff LUCINNE VENEGAS ("Mrs. Venegas") is an individual, residing in Cameron

County, Texas. She is the surviving wife of decedent Mr. Carlos Venegas ("Mr. Venegas") and

mother to their three minor children. Mrs. Venegas brings this case on behalf of herself, her

husband's estate and her minor children.

         Defendant   SPACE EXPLORATION TECHNOLOGIES                     CORPORATION is an

incorporated entity conducting business in Texas and maintains several principal offices in Texas

at 54298 Boca Chica Blvd., Brownsville, Texas and 1 Rocket Road, Brownsville, Texas. It owns

and/or purchased the property where the injury occurred. It may be served through its registered

agent in Texas named Corporation Service Company dba CSC-Lawyers Incorporating Service

Company at 211 East 7111 Street, Suite 620, Austin, Texas 78701-3218 USA or wherever it may be

found.

         Defendant DOGLEG PARK, LLC is a limited liability company conducting business in

Texas and maintains a principal office at 1 Rocket Road, Brownsville, Texas. It owns and/or

purchased the property where the injury occurred. It may be served through its registered agent in

Texas named Corporation Service Company dba CSC-Lawyers Incorporating Service Company

at 211 East 7th Street, Suite 620, Austin, Texas 78701-3218 USA or wherever it may be found.

                                           III.
                                DISCOVERY CONTROL PLAN

         This case is intended to be governed by Discovery Level 3.
    Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 7 of 32




                                              IV.
                                      CLAIM FOR RELIEF

       The damages sought are within the jurisdictional limits of this court. Plaintiff currently seeks

monetary relief in excess of $1,000,000, including damages of any kind, penalty, costs, expenses,

punitive damages, pre-judgment interest, and attorney's fees.

                                            V.
                                 JURISDICTION AND VENUE

       This Court has subject matter jurisdiction over this cause of action because it involves an

amount in excess of the minimum jurisdictional limits of this Court. This case is not removable

pursuant to 28 U.S.C. 144l(b).

       This Court has personal jurisdiction over Defendants because one or more defendant

resides in Texas and the causes of action herein arose from Defendants' systematic contacts with

this forum state. Specifically, Defendants operate their SpaceX complex and facility almost

exclusively from Texas.

       Venue is proper in Cameron County, Texas under TEX. CIV. PRAC. & REM. CODE §§

15.002(a)(l) and (a)(3) because all or a substantial part of the events or omissions giving rise to

the claim occurred in Cameron County, including the crash and death of decedent in this case and

the decision regardingthe maintenance of the property and its access points were made in Cameron

County, Texas. Furthermore, one or more defendant resides in this county and/or maintains at least

one principal place of business in Cameron County, Texas.
       Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 8 of 32




                                                    VI.
                                          FACTUAL BACKGROUND

       A. Introduction to the Parties.

           Mr. Venegas was a thirty-five-year-old resident of San Benito, Texas, directly outside

Brownsville, Texas. He was married to PlaintiffLucinne Venegas. Together, they have three minor

children, ages fourteen, eleven, and two. They reside in Cameron County.

           Defendants Space Exploration Technologies Corp. and Dogleg Park, LLC own the

property in and around where the incident described herein occurred. This property houses the

Defendants' SpaceX operations in Texas, including the location where SpaceX launches its Falcon

rocket systems into outer space.

       B. Defendants purchased significant land in Boca Chica, Texas but utterly failed to
          update its property to accommodate its massive, commercial enterprises and round-
          the-clock commercial deliveries.

           Boca Chica, Texas is a small, unincorporated community of about forty houses, mostly

one-story homes on the southernmost tip of Texas. Boca Chica has no shops or restaurants or

amenities of any kind, including any municipal water pipes. Cameron County regularly trucks in

gallons of water, which is stored in outdoor tanks.

           The only way to reach Boca Chica village is via State Highway 4, a two-lane road that runs

through mostly empty land. It originates to the west, in the city of Brownsville, and disappears

into the sores of Boca Chica Beach, an eight-mile stretch of unspoiled sand, free of boardwalks

and souvenir shops. 1

           In and around 2012, Defendants began buying up property in and around Boca Chica,

Texas for the purpose of constructing a massive enterprise centered around flying cargo for NASA

to the International Space Station. Defendants represented on numerous occasions that they



1   See https://www.theatlantic.com/science/archive/2020/02/space-x-texas-village-boca-chica/606382/
    Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 9 of 32




intended to build "a commercial Cape Canaveral" in and around Boca Chica, Texas to launch as a

many as twelve Falcon 9 rockets per year. Boca Chica, Texas was chosen as Defendant's top

choice in part given its close proximity to the planet's equator, which spins faster than the poles,

providing departing rockets with an extra boost.

       Defendants promised Boca Chica residents that their presence would be safe and state-of-

the-art. Defendants claimed SpaceX would bring significant revenue, jobs and economic

advantages to the region. Defendants further promised to invest heavily into the local community

and ensure that the community's infrastructure could safely operate and maintain the enormous

commercial construction and enterprise undertaken at the SpaceX facilities.

        Defendants control and operate a single lane access point on LBJ Boulevard. This street

is the access point to the SpaceX facilities launch control centers. LBJ Boulevard connects directly

to State Highway 4, which runs parallel to the beach. The incident involved occurred at the

intersection of State Highway 4 and LBJ Boulevard (herein after referred to as "the Site"). The

small access point is depicted here facing west in June 2019 before SpaceX began operations:




       And facing East:
       Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 10 of 32




           But construction exploded between June 2019 and July 2020:

    Construction activity at the Boca Chica comm! center has been intense, as can be seen in a comµar-ison of images
    from June 2019 (above) to June 2020:




       A June 2020 aer-kil shot of the SpaceX control center at Boca Chica Viilage. Courtesy: RGV Aerial Photography.   2




2Photo in June 2020 from https://www.virtualbx.com/construction-preview/brownsville-space-tourist-resort-in-the-
works-at-spacex-boca-chica/
      Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 11 of 32




           Before Defendants' massive construction, the site experienced virtually no traffic at night

other than local residents coming from and going to the beach nearby. Before Defendants' arrival,

the location did not require lighting, signs, a traffic light, or safety systems to monitor and direct

traffic safely. The area surrounding the Site was quiet and frequently used by Brownsville-area

residents as a popular camping area.

          When SpaceX began its massive commercial and industrial construction and operations in

2019 and 2020, the Site experienced a significant-uptick in traffic on a daily basis, including the

use of this single lane road by large commercial vehicles, including eighteen-wheeler and flat-bed

haulers.

          Despite Defendants' systematic, commercial use of this narrow, one-lane access point at

the Site, Defendants refused to take any necessary steps to upgrade and modernize this access point

to accommodate the commercial traffic coming from and going through this access point directly

for Defendants' benefit.




3
    Photo in July 2020 from https://twitter.com/RGVaerialphotos/status/1283907061840052226/photo/2
    Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 12 of 32




        Defendants installed no lights, street signs, cones, reflective warnings, or any other

necessary safety systems to notify local residents of incoming or outgoing commercial traffic.

They installed no security or safety systems or guards to monitor and direct traffic. They made no

attempts to widen the access point at the Site to accommodate larger, commercial vehicles. They

implemented no policies or procedures or provided no instructions to third-party companies

delivering commercial loads to or from the Site in darkness in the middle of the night.

        This is an unincorporated community. The government had no obligation to install such

safety measures on Defendants' behalf. This was Defendants' responsibility. This was their

operation and commercial enterprise.

        The unsafe conditions above created a danger to local beach-goers because it was

reasonable and foreseeable that local residents would not be able to safely navigate the Site at night

without any warnings, signs, lights, or safety systems to notify them that commercial vehicles were

attempting to access the Site.

        Furthermore, the Site was unprepared and unqualified to support large commercial vehicles

around-the-clock in the dark at night because it was too narrow to accommodate large commercial

vehicles. The unsafe, narrow conditions of the Site caused commercial vehicles great difficulty in

accessing the Site at night and frequently forced them to block State Highway 4 for considerable

time in an attempt to back into or pull through the access point near the Site.

        In other words, it was reasonable and foreseeable that commercial trucks would only be

able to access the Site with great difficulty in utter darkness at night, and the conditions of the Site

may force a driver to back up repeatedly in order to access the street. Put plainly, the Site-which

originally accommodated only a few local beach-goers-was completely unprepared to safely

accommodate the large, commercial traffic at all hours of the day and to ensure the safety of local,

beach-goers.
    Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 13 of 32




        But this was no accident. Defendants are multi-billion-dollar corporations owned and

operated by some of America's most successful minds. It is inconceivable that Defendants are

qualified to fly rocket ships to the International Space Station but cannot adequately outfit the

access points in and around their "Cape-Canaveral-like" enterprise.

        This was about profits and timing. It was not about safety. Defendants were determined to

rush construction and open operations of its massive enterprise in Boca Chica, and it resulted in

the death of Mr. Venegas.

    C. On June 7, 2020, Mr. Venegas is killed when the Venegas family crashed into a truck
       attempting to navigate this access point in complete darkness.

        On the morning of June 7, 2020, Mr. Venegas, his wife, and three children were camping

at the campgrounds directly off State Highway 4 near the Site. Around 4:00 a.m., the tide at the

beach began to rise. This forced the Venegas family to vacate their camping site and return home.

        While driving down State Highway 4 in utter darkness, unbeknownst to them, an eighteen-

wheeler commercial truck was delivering product to and from Defendants' facilities in the middle

of the night. In doing so, the truck driver attempted to access the Site. But due to the lack of lighting

and conditions of the access point, he was unable to access the Site without difficulty.

        This forced the driver of the eighteen-wheeler to back up unsafely and stop in the middle

of the road. Without any reflective signage, lighting of any kind, warning markers, reflective

markers, stop lights, stop signs, cones, security personnel, or safety systems, the Venegas family

could not see the truck at all.

        At approximately 4:16 a.m., the Venegas family crashing into the eighteen-wheeler's

trailer. The police report depicts the location of the vehicles:
   Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 14 of 32




       Mr. Venegas's head was smashed in by the collision, causing massive hemorrhaging

followed shortly by death. Ms. Venegas and her children likewise suffered serious injuries to their

spines and legs.

       The autopsy report for Mr. Venegas determined the following cause of death:


  CAUSE OF DEATH: Blunt Force Trauma due to Motor Vehicle Accident.

  MANNER OF DF;A.TH; Aecident.


       But this was no accident. Mr. Venegas's senseless death could have been avoided had

Defendants taken specific steps to ensure that deliveries occurred safely and the access points in

and around their facilities were safe and navigable by large commercial vehicles, accessing their

facilities in the middle of the night. Mrs. Venegas brings this lawsuit to recover damages caused

by Defendants' conduct and to ensure this tragedy never happens again.
   Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 15 of 32




                                             VII.
                                        CAUSES OF ACTION

   A. Negligence /Gross Negligence

       Plaintiff incorporates the above paragraphs as if set forth in full below.

       Defendants owed the Venegas family a reasonable duty of care, including the duty to

reduce or eliminate numerous risks on or at the entry of their property, either by warning the

Venegas family of the unsafe conditions so they could be avoided or guarded against or by

implementing training, policies or procedures to avoid the unsafe conditions.

       These actions, when viewed objectively from Defendants' standpoint at the time of the

incident, involved an extreme degree ofrisk, of which Defendants had actual, subjective awareness

of the risk involved but nevertheless proceeded with conscious indifference to the rights, safety,

and welfare of the Venegas family.

       On the occasion in question, the aforementioned Defendants, by and through its officers,

employees, agents and representatives, committed acts of omission and commission, breached

their duty of care owed to the Venegas family, which collectively and severally constituted

negligence and gross negligence. This includes but is not limited to:

   •   failing to take reasonable steps to widen the access point near the Site;

   •   failing to install lights at the Site;

   •   failing to install signs/warnings at the Site;

   •   failing to install reflective lights near the Site;

   •   failing to maintain safe access points to its property;

   •   failing to install and/or implement security to direct traffic and/or assist in dangerous
       conditions;

   •   ordering and/or allowing third party suppliers and/or companies to deliver products when
       it was unsafe to do so;
    Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 16 of 32




    •   ordering and/or allowing third party suppliers and/or companies to deliver products in the
        middle of the night;

    •   failing to take precautions to ensure that third parties could safely access its property at
        night;

    •   implementing policies and procedures that were unsafe;

    •   failing to protect beach-goers from unsafe hazards around the property;

    •   failing to ensure a comprehensive job safety analysis was completed that identified and
        addressed all hazards;

    •   ignoring safety precautions or recommendations to install safety systems in and around the
        property;

    •   failing to warn of a known hazard;

    •   failing to follow industry standards, guidelines and requirements for operating and
        maintain access points to large commercial facilities;

    •   promulgating policies and procedures that were inadequate and unsafe;

    •   misrepresenting that Defendants' property would be safe;

    •   misrepresenting that Defendants would take action to upgrade the property and
        infrastructure in and around their property to meet the demands of the property's intended
        use;

    •   failing to warn the Venegas family of the stalled truck;

    •   placing profits over safety;

    •   failing to read, promulgate, and follow public safe policies and procedures;

   •    and promulgating an access point and delivery plan for third parties that was unworkable
        and unsafe.

        Defendants had actual knowledge of the dangerous conditions described above that caused

injury to Plaintiffs. Each of these acts and omissions, singularly or in combination with others,

constitute negligence on the part of the Defendants, which was the direct and proximate cause of

this incident and the injuries sustained by Plaintiffs. Defendants' actions were knowing, reckless,

and willfully indifferent or malicious. Plaintiff thus seeks punitive damages.
   Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 17 of 32




                                             VIII.
                                            DAMAGES

       As a direct and proximate result of the foregoing events, Ms. Venegas and her three minor

children suffered damages in the past and, in reasonable probability, will continue to suffer damages

in the future, including physical pain and suffering, loss of income, loss of mobility, loss of

independence, mental anguish, loss of earning capacity, past, present, and future medical expenses,

all for which Plaintiff seeks recovery herein. Plaintiff also seeks punitive damages.

       This action is also brought pursuant to§§ 71.001-71.012 of the Texas Civil Practice and

Remedies Code. Plaintiff brings an action for wrongful death of Mr. Venegas. Plaintiff, under the

wrongful death statute, is entitled to recover damages for:

       1. Pecuniary Loss: Pecuniary loss resulting from the death of Mr. Venegas, including, but

           not limited to, the loss of advice and counsel, care, maintenance, support, services, and

           earning capacity, as well as the reasonable contributions of pecuniary value that

           Plaintiff would in reasonably probability have received from him had he lived.

       2. Mental Anguish: Mental anguish suffered as a result of the death of Mr. Venegas,

           including, but not limited to, the emotional pain, torment, and suffering that Plaintiff

           would in reasonably probability, experience from the death of a family member.

       3. Los of Companionship and Society: Loss resulting from Mr. Venegas's death,

           including, but not limited to, love, companionship, comfort, and society that Plaintiff

           and her family would in reasonable probability had experienced if Mr. Venegas had

           lived;

       4. Loss oflnheritance: The earnings, if any, of Mr. Venegas, in excess of the amount he

           would have used for the support of himself and his family, and in which reasonable
    Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 18 of 32




               probability would have been added to his estate and left to Plaintiff and her family at

               his natural death had he lived.

            5. Medical, Death, and Funeral Expenses: Actual damages, including, but not limited to,

               medical expenses, death expenses, and funeral expenses caused by Defendant's

               conduct.

        The damages sought herein are the direct and/or proximate result of the foregoing events, and

Plaintiff and her family have suffered damages in the past and, in reasonable probability, will continue

to suffer damages in the future, all for which Plaintiff seeks recovery herein. Plaintiff seeks all

wrongful death damages and survival damages allowed by Texas law. Plaintiff also seeks punitive

damages, costs, pre-judgment and post-judgement interest.

                                                   IX.
                                    DEMAND FOR JURY TRIAL

        Plaintiff requests a jury trial and tenders the appropriate fee with this petition.

                                                   x.
                                     CONDITIONS PRECEDENT

        All conditions precedent to Plaintiff, her husband's estate, and her children's rights to

recover have been fully performed, or have been waived by Defendants.

                                                 PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays for judgment against

Defendant in the amount of TEN MILLION DOLLARS ($10,000,000) for actual damages for

pecuniary losses, mental anguish, loss of companionship and society, loss of inheritance, pain and

mental anguish, medical expenses, and funeral expenses; TEN MILLION DOLLARS

($10,000,000) in exemplary damages; pre- and post-judgment interest as allowed by law; all costs

of Court; and all such other and further relief, at law and in equity, to which she may be justly

entitled.
Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 19 of 32




                                     Respectfully submitted,

                                     THE BUZBEE LAW FIRM

                                     By:    Isl Anthony G. Buzbee
                                            Anthony G. Buzbee
                                            State Bar No. 24001820
                                            tbuzbee@txattorneys.com
                                            David L. Bergen
                                            State Bar No. 24097371
                                            dbergen@txattorneys.com
                                            Brittany C. Ifejika
                                            State Bar No. 24111011
                                            bifejika@txattorneys.com
                                            J.P. Morgan Chase Tower
                                            600 Travis, Suite 7300
                                            Houston, Texas 77002
                                            Telephone: (713) 223-5393
                                            Facsimile: (713) 223-5909
                                            www .txattorneys.com

                                     ATTORNEYS FOR PLAINTIFF
                                     LUCINNE VENEGAS
      Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 20 of 32


                                                                                  FILED - 4/9/202110:15 AM
                                                                                  2021-DCL-01562152299221
                                                                                  LAURA PEREZ-REYES
                                                                                  Cameron County District Clerk
                                                                                  By Claudia Palacios Deputy Clerk

                                  CAUSE NO. 2021-DCL-01562-H

LUCINNE VENEGAS, Individually, on                       §       IN THE DISTRICT COURT
Behalf of the Estate of Carlos Javier Venegas           §
and on Behalf of Her Minor Children, D.V., G.V.,        §
andM.V.,                                                §
       Plaintiffs                                       §
                                                        §
vs.                                                     §       444rn JUDICIAL DISTRICT
                                                        §
SPACE EXPLORATION TECHNOLOGIES                          §
CORPORATION and DOGLEG PARK, LLC,                       §
     Defendants                                         §       CAMERON COUNTY, TEXAS



      DEFENDANTS SPACE EXPLORATION TECHNOLOGIES CORPORATION AND
      DOGLEG PARK, LLC'S ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES



TO THE HONORABLE JUDGE OF SAID COURT:

        COME NOW SPACE EXPLORATION TECHNOLOGIES CORPORATION and

DOG LEG PARK, LLC, Defendants herein, and file their Original Answer to Plaintiffs Original

Petition, and would respectively show the Court as follows:

                                                   I.

                                        GENERAL DENIAL

        Reserving the right to file other and further pleadings and denials, Defendants SPACE

EXPLORATION TECHNOLOGIES CORPORATION and DOGLEG PARK, LLC deny

each and every material allegation contained in Plaintiffs Original Petition on file as it pertains to

these particular Defendants, and demand that Plaintiffs be required to prove the same, if they can,

by a preponderance of the evidence in accordance with the laws and rules of the State of Texas.
     Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 21 of 32




                                            II.
                                   AFFIRMATIVE DE:FENSES

        Without waiving the above and foregoing Answer, Defendants would further plead as

follows:

        A. Pleading further, if such be necessary, and in the alternative, Defendants SPACE

EXPLORATION TECHNOLOGIES CORPORATION and DOGLEG PARK, LLCwould

show that Plaintiffs' alleged damages and/or injuries, if any, were caused or contributed to by the

acts, omissions, negligence, fault, or assumption of the risk of the decedent, Carlos Javier Venegas,

and/or other persons, firms, corporations, or other entities over whom they are not responsible.

        B. Pleading further, if such be necessary, and in the alternative, Defendants SPACE

EXPLORATION TECHNOLOGIES CORPORATION and DOGLEG PARK, LLC would

show that there exists no proximate and/or producing cause between any alleged act, omission, or

breach of duty by these Defendants and Plaintiffs' alleged damages, if any, and furthermore that

said damages, if any, are the result of the conduct of the decedent, Carlos Javier Venegas, and/or

other persons, firms, corporations, or other entities over whom they are not responsible.

       C. Pleading further, if such be necessary, and in the alternative, Defendants SPACE

EXPLORATION TECHNOLOGIES CORPORATION and DOGLEG PARK, LLC would

show that at the time of this incident in question, decedent, Carlos Javier Venegas, failed to use

that degree of care and caution which would have been exercised by persons of ordinary prudence

under the same or similar circumstances and was, therefore, negligent in the operation in question,

which negligence thereby proximately contributed to cause the occurrence in question, and any

alleged resulting injuries or damages, if any.

       D. Pleading further, if such be necessary, and in the alternative, Defendants SPACE
     Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 22 of 32




EXPLORATION TECHNOLOGIES CORPORATION and DOGLEG PARK, LLC would

show that the incident in question, and any alleged damages resulting therefrom, were caused by

the negligence of the decedent in question, Carlos Javier Venegas, and such negligence was the

sole proximate, sole producing, or a proximate cause of the incident in question and any alleged

resulting injuries or damages resulting therefrom, if any.

        E. Pleading further, if such be necessary, and in the alternative, Defendants SPACE

EXPLORATION TECHNOLOGIES CORPORATION and DOGLEG PARK, LLC would

show that in the event that any liability should be reduced by the percentage of causation found by

the jury to have resulted from the negligence of the decedent, Carlos Javier Venegas, or from the

negligence of others whom Defendants, SPACE EXPLORATION TECHNOLOGIES

CORPORATION and DOGLEG PARK, LLC, can have no liability.

       F. Pleading further, if such be necessary, and in the alternative, Defendants SPACE

EXPLORATION TECHNOLOGIES CORPORATION and DOGLEG PARK, LLC would

affirmatively assert that Plaintiffs' claim for exemplary damages is in direct contravention of and

is in violation of the Constitution of the United States and the Constitution of the State of Texas.

The imposition of punitive damages against these Defendants would be fundamentally unfair for

the following reasons:

   a. An award of punitive damages is arbitrary and unreasonable, excessive, and in violation of

       these Defendants' rights to due process of law and equal protection of the Jaw under the

       5th,   8th, and l 41h Amendments of the United States Constitution and Article 1, Sections 13

       and 19 of the Texas Constitution;

   b. Any assessment of punitive damages should require proof of gross negligence by a standard

       greater than a preponderance of the "evidence" standard. Due process requires that gross
     Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 23 of 32




        negligence should be proven "beyond a reasonable doubt" or, in the alternative, be proven

        by a "clear and convincing" standard of proof;

    c. The assessment of punitive damages is a remedy that is essentially criminal in nature and

        without any safeguards greater than those afforded by the Texas Rules of Civil Procedure.

        As such, an award of punitive damages would constitute the infliction of a criminal penalty

        without the safeguards guaranteed by the 5th,    gth.   and 141h Amendments of the Constitution

        of the United States;

    d. The assessment of punitive damages would constitute an excessive finding in violation of

        the   gth   Amendment of the Constitution of the United States; and

    e. The assessment of punitive damages would constitute an attempt to take property of these

        Defendants without due process of law and constitutes cruel and unusual punishment.

                                                       III.

        Defendants further affirmatively plead the provisions of the Texas Civil Practice &

Remedies Code, including §§ 41.007 and 41.008, which limit the amount of exemplary damages

which may be against Defendants.

                                                       IV.

        For further answer, Defendants invoke their legal right to a reduction of any dollar verdict

which may be rendered in this cause by credit for payments made by other persons or entities or

by percentage reductions to which Defendants would be entitled as a result of jury findings against

other persons or entities. In this connection, Defendants reserve the right to submit issues against

parties who may be present in the case or absent from the case at the time the matter is submitted

to the jury for fact determinations.
        Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 24 of 32




                                                         v.
          Defendants assert, in the unlikely event the plaintiffs recover a judgment in this case,

Defendants are entitled to an offset or credit against such judgment based upon the total amount

of qualifying settlements received by the Plaintiffs herein.

                                                         VI.

          Defendants further assert their rights under the proportionate responsibility provisions of

Chapter 33 of the Texas Civil Practice & Remedies Code, including but not limited to, the right to

receive the appropriate credit, offset, or reduction in judgment based upon any settlement of

Defendants' insurers or for any amount of money collected from any other Defendant (or their

insurers) by settlement, compromise, or agreement, or in payment of any judgment entered in this

case.

                                                  VII.

         Defendants assert that in addition to any other limitation under law, recovery of medical or

healthcare expenses is limited to the amount actually paid or incurred by or on behalf of the

claimant pursuant to Texas Civil Practice & Remedies Code § 41.0105.

                                                 VIII.

         Pursuant to Rule 193. 7 of the Texas Rules of Civil Procedure, Defendants SPACE

EXPLORATION TECHNOLOGIES CORPORATION and DOGLEG PARK, LLC hereby

give notice that all documents produced by any party to this case will be used at any pretrial

proceeding or at the trial of this matter.

     WHEREFORE, PREMISES CONSIDERED, Defendants SPACE EXPLORATION

TECHNOLOGIES CORPORATION and DOGLEG PARK, LLC pray that the Plaintiffs take
    Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 25 of 32




nothing by reason of this suit; that Defendants recover their costs and attorneys' fees; and for such

other and further relief, both at law and in equity, to which Defendants may be justly entitled.

                                                       Respectfully submitted,

                                                       ROERIG, OLIVEIRA & FISHER, LLP
                                                       10225 N. I oth Street
                                                       McAllen, Texas 78504
                                                       Telephone: (956) 393-6300
                                                       Facsimile: (956) 386-1625
                                                       doliveirfiliik.ofllp.com
                                                       Iizg(t'V,rofllg.com



                                                       By:   Isl David G. Oliveira
                                                            DAVID G. OLIVEIRA
                                                            State Bar No. 15254675
                                                       ATTORNEY       FOR     DEFENDANTS
                                                       SPACE                 EXPLORATION
                                                       TECHNOLOGIES CORPORATION and
                                                       DOGLEG PARK, LLC
    Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 26 of 32




                                 CERTIFICATE OF SERVICE

      I, the undersigned, hereby certify that on the 9th day of April 2021, a true and correct copy
of the foregoing DEFENDANTS SPACE EXPLORATION TECHNOLOGIES
CORPORATION AND DOGLEG PARK, LLC'S ORIGINAL ANSWER AND
AFFIRMATIVE DEFESNES has been sent in accordance with the Texas Rules of Civil
Procedure, to-wit:

       Anthony G. Buzbee
       David L. Bergen
       Brittany C. Ifejika
       THE BUZBEE LAW FIRM
       J.P. Morgan Chase Tower
       600 Travis, Suite 7300
       Houston, Texas 77002
       (713) 223-5393 (Tel)
       (713) 223-5909
       Email: tbuzbee(@,txattorneys.com
       Email: dbergen@txattomeys.com
       Email: bifejika(a),txattorneys.com



                                               Isl David G. Oliveira
                                              DAVID G. OLIVEIRA
        Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 27 of 32


eFiling for Texas                                                            Page 1 of 1




                                                Envelope ~LL~~tL1 is suomittin~.




https://efile.txcourts.gov/                                                    41912021
         Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 28 of 32


 Envelope Details                                                                           Page 1 of2




 Case# 2021-DCL-01562 - Lucinne Venegas,Lucinne Venegas
 on Behalf of the Estate of Carlos Javier Venegas,,Lucinne
 Venegas on Behalf of Her Minor Children, on behalf of D.V.,
 G.V., and M.V. vs. Space Exploration Technologies
 Corporation,Dogleg Park, LLC (Sanchez, David)
  Case Information
  Location                       Cameron County - 444th District Court
  Date Filed                     4/9/2021 10:15 AM
  Case Number                    2021-DCL-O 1562
                                 Lucinne Venegas,Lucinne Venegas on Behalf of the Estate of Carlos
                                 Javier Venegas,,Lucinne Venegas on Behalf of Her Minor Children,
  Case Description
                                 on behalf of D.V., G.V., and M.V. vs. Space Exploration
                                 Technologies Corporation,Dogleg Park, LLC
  Assigned to Judge              Sanchez, David
  Attorney                       David Oliveira
  Firm Name                      Roerig, Oliveira & Fisher, L.L.P.
  Filed By                       Liz Graybill
  Filer Type                     Not Applicable
  Fees
  Convenience Fee                $0.00
  Total Court Case Fees          $0.00
  Total Court Party Fees         $0.00
  Total Court Filing Fees        $0.00
  Total Court Service Fees       $0.00
 Total Filing & Service Fees     $0.00
 Total Provider Service Fees     $0.00
 Total Provider Tax Fees         $0.00
 Total Taxes (for non-court
                                 $0.00
 fees)
 Grand Total                     $0.00
 Payment
 Account Name                    David Oliveira
 Transaction Amount              $0.00
 Transaction Response
 Transaction ID                  76969816
 Order#




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=5fa5e34e-3298-475b-9f66-15 .. . 4/9/2021
        Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 29 of 32


 Envelope Details                                                                           Page 2 of2


  Answer/Response
  Filing Type                                        EFileAndServe
  Filing Code                                        Answer/Response
  Motion Code
                                                    Defendants' Space Exploration Technologies
  Filing Description                                Corporation & Dogleg Park, LLC's Original
                                                    Answer & Affirmative Defenses
  Reference Number                                  51141
                                                    Please efile Defendants' Original Answer and
  Comments
                                                    Affirmative Defenses.
  Status                                            Submitting
  Fees
  Court Fee                                         $0.00
  Service Fee                                       $0.00
  Documents
  Lead Document                  Defendants' Original Answer & Affirmative Defenses.pdf rOriginal]


  eService Details
                                                                                    Date/Time
  Name/Email                 Firm               Service Method    Status   Served
                                                                                    Opened
 Liz Alvarado             Roerig, Oliveira                        Not
                                                EServe                     No       Not Opened
 lizg@rofllp.com          & Fisher, L.L.P.                        Sent
 Anthony G. Buzbee                                                Not
                          Buzbee Law Firm       EServe                     No       Not Opened
 tbuzbee@txattorneys.com                                          Sent
 David Bergen             The Buzbee Law                          Not
                                                EServe                     No       Not Opened
 Dbergen@txattorneys.com Firm                                     Sent
 Brittany Ifejika         The Buzbee Law                          Not
                                                EServe                     No       Not Opened
 blfejika@txattorneys.com Firm                                    Sent
 David G. Oliveira--      Roerig, Oliveira                        Not
                                                EServe                     No       Not Opened
 doliveira@rofllp.com     & Fisher, L.L.P.                        Sent




https://efile. txcourts.gov/EnvelopeDetails.aspx?envelopeguid=5fa5e34e-3298-4 75b-9f66-15 ... 4/9/2021
        Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 30 of 32
Court Center Docket Review. Case History Header.                          Page 1 of 1




           Check out our new affordable subscription plans at
  •    ~   ·c                  iDocR.et.cont
 IView CH• Tnck TM I                                                                                             (~rt CHI TnekTM              I·

 Civil Docket; Case 2021-DCL-01562 59406; Civil-Other Civil
 Lucinne Venegas,Lucinne Venegas on Behalf of the Estate of Carlos Javier Venegas,,Lucinne Venegas on Behalf of
 Her Minor Children, on behalf of D. V., G. V., and M. V. vs. Space Exploration Technologies Corporation,Dogleg
 Park, LLC
 Filed 03/15/2021 - Disposition:
 444th District Court, District Clerk, Cameron County, Texas




 I         Date       II                                    Description/Comments                                               JJReferenc~[ImJAmounq
 ~3/15/202 IllEfiled Original Petition Document Plaintiffs Original Petition                                                   II                 lc:=ll   .o~
 03/! 5/2Einal Petition (OCA) Plaintift's Original Petition                                                                     I                 ICJI     .O~
  03/15/2       er Letter - Request Civil Process Request                                                                       I                 ICJI     .001
  0311512        Fee Paid (OCA)                                                                                                 I                 ICJI     .001
 03/19/2021 Citation Issued                                                                                                     I                 ICJI     .o~
 03119/2021
            Citation Issued Emailed Citations to 'Ledelacruz@txatt orneys.com'
            As Requested, V.F.                                                                                                  0[][3
 ~3/23/202 I llService Return Citation Return                                                                                  I                  ICJI     .o~
 ~3/23/202 I l!Service Return Return of Service                                                                                I                  ICJI     .001


                                                                                                                               ODD
            Original Answer Defendants' Space Exploration Technologies
 04/09/2021 Corporation & Dogleg Park, LLC's Original Answer & Affirmative
            Defenses

      Search I Case History I Parties I Attorneys                                                                         [Return to Top]
      All I M.Qli!m§, I Orders I Answers I Citations   I Qther Documents I Actions I Costs I Payments   J   Ledger


      © 1999 Solutions. Inc. All rights reserved.                                                                      User ID: LVASQUEZ
      Unauthorized access is prohibited. Usage will be monitored.                                  Viewed as of: April 14, 2021, time: 15:19:26
      Agreements




httns://idocket.com/c!!i-hin/dh?.www/c h ::ill                                 rnhr/nm?c::t=O?R.Rr ..ntv=APn.Rrrlnrt=V .Rrrnrt=                              Ll/1Arlfl'11
      Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 31 of 32




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                              BROWNSVILLE DIVISION

LUCINNE VENEGAS, Individually, on                  §
Behalf of the Estate of Carlos Javier Venegas      §
and on Behalf of Her Minor Children, D.V., G.V.,   §
and M.V.,                                          §
       Plaintiffs                                  §
                                                   §
vs.                                                §   CIVIL ACTION NO. _ _ __
                                                   §   JURY DEMAND
SPACE EXPLORATION TECHNOLOGIES                     §
CORPORATION and DOGLEG PARK, LLC,                  §
     Defendants                                    §



                         LIST OF COUNSEL OF RECORD

COUNSEL FOR PLAINTIFFS:

Anthony G. Buzbee
State Bar No. 24001820
David L. Bergen
State Bar No. 24097371
Brittany C. Ifejika
State Bar No. 24111011
THE BUZBEE LAW FIRM
J.P. Morgan Chase Tower
600 Travis, Suite 7300
Houston, Texas 77002
(713) 223-5393 (Tel)
(713) 223-5909
Email: tbuzbee@txattorneys.com
Email: dbergen@txattorneys.com
Email: bifejika@txattorneys.com
   Case 1:21-cv-00054 Document 1-1 Filed on 04/16/21 in TXSD Page 32 of 32




COUNSEL   FOR    DEFENDANTS    SPACE    EXPLORATION
TECHNOLOGIES CORPORATION AND DOGLEG PARK, LLC:

David G. Oliveira
State Bar No. 15254675
Federal ID No. 34165
Rene 0. Oliveira, Jr.
State Bar No. 24059132
Federal ID No. 1005530
ROERIG, OLIVEIRA & FISHER, LLP
10225 N. 1ot11 Street
McAllen, Texas 78504
Telephone: (956) 393-6300
Facsimile: (956) 386-1625
doliveira@rofllp.com
lizg@rofllp.com
